The present application is being examined under the pre-AIA  first to invent provisions. 
Serial Number: 16/937741     Attorney's Docket #: 0941-3427PUS4
Filing Date: 11/19/2020;					
Applicant: Chen et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a Continuation application of U.S. Patent Application Serial # 16/396053, filed on 4/26/2019, now, U.S. Patent # 10,727,211, which is a continuation of U.S. patent application Ser. No. 15/893,109, filed on Feb. 9, 2018, which is a Continuation application of U.S. patent application Ser. No. 15/268,843 filed on Sep. 19, 2016.
Specification
The disclosure is objected to because of the following informalities: Applicant’s related application information should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (W0 # 2019194517 A1).
In regards to claim 1, Jung et al. (figures 1-13) show a package structure 100, comprising: a package component 130; a dummy die 190 disposed over the package component 130,132; and a device die 180 adjacent to the dummy die 190, wherein the device die 180 comprises a conductive pad 185, and the conductive pad 185 is electrically connected (with 132) to the package component 130.
In regards to claim 6, Jung et al. further comprises: a second package structure 120 formed over the device die 180 and the dummy die 190.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al. (U.S. Patent Application Publication # 2019/0237454 A1).
In regards to claim 1, Hou et al. (figures 6-9) specifically figure 8 show a package structure 800, comprising: a package component 503; a dummy die 401 disposed over the package component 503; and a device die 509 adjacent to the dummy die 401, wherein the device die 509 comprises a conductive pad 511, and the conductive pad 511 is electrically connected to the package component 503.
In regards to claim 5, Hou et al. show wherein the device die 509 has a first height, and the dummy die 401 has a second height, and a height ratio of the second height to the first height is in a range from about 65% to about 85 .
s 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (U.S. Patent Application Publication # 2018/0182691 A1).
In regards to claim 1, Cho et al. (figures 9-20) specifically figures 9 and 10 show a package structure 100, comprising: a package component 140; a dummy die 129 disposed over the package component 140; and a device die 121 adjacent to the dummy die 129, wherein the device die 121 comprises a conductive pad 122, and the conductive pad 122 is electrically connected to the package component 140.
In regards to claim 3, Cho et al. show wherein the device die 121 comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die (see paragraph [0085]).
In regards to claim 4, Cho et al. further comprising: a through via 132 formed adjacent to the device die 121, wherein a height of the through via 132 is greater than a height of the dummy die 129.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (KR # 20180054440 A).
In regards to claim 1, Yu et al. (figures 1-18) specifically figures 12 show a package structure, comprising: a package component 96; a dummy die (106,106’ in figure 18) disposed over the package component 96; and a device die 88 adjacent to the dummy die 106, wherein the device die 88 comprises a conductive pad (not labeled but shown above 91 in figure 6b), and the conductive pad (not labeled but shown above 91 in figure 6b) is electrically connected to the package component 96.
In regards to claim 2, Yu et al. further comprising: a package layer 104,106 between the dummy die 106 and the device die 88, wherein the bottom surface (bottom of 106) of the dummy die 106 is in direct contact with the package layer (104 in figures 10 and 11).
In regards to claim 3, Yu et al. show wherein the device die 88 comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die.
In regards to claim 6, Yu et al. (see figure 18) further comprises: a second package structure 132 formed over the device die 88 and the dummy die 106’.
In regards to claim 7, further comprising: an adhesion layer 100 formed on a top surface of the dummy die 106’, wherein the adhesion layer 100 is between the second package structure 132 and the dummy die 106’.
In regards to claim 8, Yu et al. further comprising: a buffer layer (104 in figures 10 and 11) formed below the dummy die 106 and in direct contact with a bottom surface of the dummy die 106.
Claims 1, 3, 4, 6, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Patent Application Publication # 2016/0322330 A1).
In regards to claim 1, Lin et al. (figure 4) show a package structure 200, comprising: a package component 108A; a dummy die 106 disposed over the package component 108A; and a device die 102 adjacent to the dummy die 106, wherein the device die 102 comprises a conductive pad 110, and the conductive pad 110 is electrically connected to the package component 108A.
In regards to claim 3, Lin et al. show wherein the device die comprises a memory die, and the memory die comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die) (see paragraphs [0022] and (0035]).
In regards to claim 4, Lin et al. further comprises: a through via 126 formed adjacent to the device die 102, wherein a height of the through via 126 is greater than a height of the dummy die 106.
In regards to claim 6, Lin et al. further comprising: a second package structure 108B formed over the device die 102 and the dummy die 106.
In regards to claim 7, Lin et al. further comprises: an adhesion layer 118 formed on a top surface of the dummy die 106, wherein the adhesion layer 118 is between the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication # 2016/0322330 A1) in view of Valavala et al. (U.S. Patent Application Publication # 2020/0105639 A1).
In regards to claim 9, Lin et al. (figure 4) show a package structure 200, comprising: a first package component 108A; a second package component 108B formed over the first package component 108A; a first memory die 102 between the first package component 108A and the second package component 108B; and a first dummy die 106 adjacent to the first memory die 102, and the first dummy die 102 is embedded in a package layer 116.  Valavala et al. fail to explicitly show wherein a bottom surface of the first dummy die is higher than a bottom surface of the first memory die, and the first dummy die is embedded in a package layer.
Valavala et al. is cited for showing a package architecture including thermoelectric cooler structures.  Specifically, Valavala et al. (figures 1A and 1B) discloses a bottom surface of the first dummy die 118 is higher than a bottom surface of the first memory die 106 (see paragraphs [0036]-[0037]) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Valavala et al.’s bottom surface of the first dummy die being higher than a bottom surface of the first memory die to modify Lin et al.’s first dummy die bottom surface for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
In regards to claim 10, Valavala et al. in view of Lin et al. discloses wherein a bottom surface and sidewall surfaces of the first dummy die 118 are in direct contact with the package layer 116,110.
In regards to claim 11, Lin et al. (figure 4) in view of Valavala et al. further comprises: a through via 126 formed adjacent to the device die 102, wherein a height of the through via 126 is greater than a height of the dummy die 106.
In regards to claim 12, Lin et al. (figure 4) in view of Valavala et al. further comprises: a first redistribution structure 108B formed on the first memory die 102 and the first dummy die 106, wherein the first redistribution structure 108B is electrically connected to the first memory die 192.
In regards to claim 13, Valavala et al. in view of Lin et al. discloses wherein the memory die 106 comprises a conductive pad (inherent about 120 on 106), and a bottom surface of the first dummy die 118 is higher than a top surface of the conductive pad (inherent about 120 on 106).   Lin et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first device die comprises a conductive pad, and a top surface of the first dummy die is lower than a top surface of the conductive pad.
Valavala et al. is cited for showing a package architecture including thermoelectric cooler structures.  Specifically, Valavala et al. (figures 1A and 1B) discloses a bottom surface of the first dummy die 118 is higher than a bottom surface of the first memory die 106 (see paragraphs [0036]-[0037]),  wherein the memory die 106 comprises a conductive pad (inherent about 120 on 106), and a bottom surface of the first dummy die 118 is higher than a top surface of the conductive pad (inherent about 120 on 106) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Valavala et al.’s bottom surface of the first dummy die being higher than a bottom surface of the first memory die to modify the combination of Lin et al.’s first dummy die bottom surface for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

Claims 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication # 2016/0322330 A1) in view of Collins (U.S. Patent Application Publication # 2020/0075567 A1).
200, comprising: a first package component 108A; a first device die 102 formed on a top surface of the first package component 108A; a first dummy die 106 formed on the top surface of the first package component 108A, wherein the first device die 102 has a first thickness greater than a second thickness of the first dummy die 106.  Lin et al. fail to show a second dummy die formed below a bottom surface of the first package component, wherein the first dummy die is not aligned with the second dummy die.
Collins is cited for showing embedded memory device and method for embedding memory device in a substrate.  Specifically, Collins (figures 1-7B) specifically figures 7A and 7B discloses first dummy die 750 and a first memory die 740, wherein a second dummy die 730 formed below a bottom surface of the first package component 702, wherein the first dummy die 750 is not aligned with the second dummy die 730 (see paragraph [0041]) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Collins’s second dummy die formed below a bottom surface of the first package component, wherein the first dummy die is not aligned with the second dummy die to modify Lin et al.’s device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

In regards to claim 15, Collins as modified by Lin et al. further comprises: a second device die (figure 6A; 430 displaces embedded memory devices; paragraph [0041] states 730 may have similar to or different from each other dies) adjacent to the second dummy die 730, wherein the second device die is directly below the first dummy die 750.
In regards to claim 16, Lin et al. (figure 4) in view of Collins further comprises: a second package component 108B formed over the first device die 104 and the first dummy die 106.
In regards to claim 18, Collins as modified by Lin et al. discloses wherein the second dummy die 730 is directly below the first device die 740.
In regards to claim 20, Lin et al. as modified by Collins discloses wherein the first device die 104 comprises a memory die, and the memory die 104 comprises a Static Random Access Memory (SRAM) die or a Dynamic Random Access Memory (DRAM) die (see paragraphs [0022] and (0035]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication # 2016/0322330 A1) in view of Collins (U.S. Patent Application Publication # 2020/0075567 A1) and further in view of Kim et al. (U.S. Patent Application Publication # 2017/0207155 A1).
In regards to claim 17, the combination of Lin et al. and Collins show the features of the claimed invention as detailed above, but fail to explicitly show a third package component formed below the second dummy die.
Kim et al. is cited for showing a semiconductor package including a printed circuit board.  Specifically, Kim et al. (figure 11C) discloses a third package component 100M formed below the second dummy die 200M (see paragraphs [0212] and {0253]) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Kim et al.’s third package component formed below the second dummy die to modify the combination of Lin et al./Collins’ device for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication # 2016/0322330 A1) in view of Collins (U.S. Patent Application Publication # 2020/0075567 A1) and further in view of Valavala et al. (U.S. Patent Application Publication # 2020/0105639 A1).
In regards to claim 19, the combination of Lin et al. and Collins show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first device die comprises a conductive pad, and a top surface of the first dummy die is lower than a top surface of the conductive pad.
Valavala et al. is cited for showing a package architecture including thermoelectric cooler structures.  Specifically, Valavala et al. (figures 1A and 1B) discloses a bottom surface of the first dummy die 118 is higher than a bottom surface of the first memory die 106 (see paragraphs [0036]-[0037]),  wherein the memory die 106 comprises a conductive pad (inherent about 120 on 106), and a bottom surface of the first dummy die 118 is higher than a top surface of the conductive pad (inherent about 120 on 106) for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   
	Therefore, it would have been obvious to one of ordinary skill in the art to use Valavala et al.’s bottom surface of the first dummy die being higher than a bottom surface of the first memory die to modify the combination of Lin et al./Collins’ first dummy die bottom surface for the purpose of preventing device failure at extended elevated temperatures, and to ensure reliable operation of the device.   

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/22/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826